Title: To John Adams from Jan Willink, 15 May 1793
From: Willink, Jan,Willink, Wilhem
To: Adams, John



CopySir
Amsterdam 15 May 1793

We had the honor to address you on th 10th June, and now agreeable to promise Inclose your account balanced by a Sum of  ƒ2122.11—which we have shipped in 831 Spanish Milled Dollars as per said acct will appear, on board the Hope Capt. John Fields for Boston, the same being addressed to Mr. Cotton Tuffts at Weymouth near that place, to whom we have forwarded the Bill of lading with the necessary information we have also gve Insurance done on the amount say on ƒ2150.
            
at 2 pc—ƒ43Policy ƒ 2" 2To your debit in a new Acc:ƒ 45
            
Which you will please to take note of Hoping the vessel will arrive safe and the transaction meet your wishes We have the honour to remain very Sincerely / Sir Your most Obedient Servts.
Wilhem & Jan Willink